Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-18 are drawn to machine, method and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. An information processing apparatus comprising:
a control unit including processing circuitry configured to accept a selection of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables, and to output first information indicating a strength of a relation between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables, wherein the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables.
17.  An information processing method performed by a processor, the information processing method comprising: accepting a selection of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables; and outputting first information indicating a strength of a relation between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables, wherein the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables.
18.  A non-volatile computer readable medium storing instructions that, when executed by processing circuitry, perform an information processing method comprising:
accepting a selection of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables, and
outputting first information indicating a strength of a relation between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables, wherein the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables.
For Step 2A Prong One: 
The limitation of accepting a selection of a variable of interest among multiple variables including three or more variables and outputting the first information indicating a strength of a relation, indicating probabilities in table, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The context of this claim encompasses accepting a selection, outputting information, indicating probabilities in table (mental process) of Claim 1; “select the explanatory variables from variables connected to the variable of interest by the links in the graph” (mental process) of Claim 4; “accept a designation of the number of the explanatory variables included in the combinations of the explanatory variables” (mental process) of Claim 6; “accept a designation of the predetermined number”(mental process) of Claim 10.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or accepting variables (on paper) and output the information (on paper) with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claims 17 and 18 are rejected in the same rationale as discussed above in Claim 1.  
For Step 2A Prong Two:
1. An information processing apparatus comprising:
a control unit including processing circuitry configured to accept a selection of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables, and to output first information indicating a strength of a relation between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables, wherein the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables.


17.  An information processing method performed by a processor, the information processing method comprising: accepting a selection of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables; and outputting first information indicating a strength of a relation between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables, wherein the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables.
18.  A non-volatile computer readable medium storing instructions that, when executed by processing circuitry, perform an information processing method comprising:
accepting a selection of a variable of interest among multiple variables including three or more variables with respect to data including values of the multiple variables, and
outputting first information indicating a strength of a relation between the variable of interest and combinations of explanatory variables including two or more explanatory variables among the multiple variables, wherein the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “accepting a selection of a variable of interest” of Claims 1, 17, 18; the “accept selection” of Claims 6 and 10 are insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. 

The limitation such as the "the first information controls display on a display screen…” of Claims 1, 17, 18; the “output information”, “output combination” of Claims 7, 8, 9 are related to the insignificant extra-solution activity related to presenting information. OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “accepting a selection of a variable of interest” amounts to no more than mere instructions to apply the exception using a generic computer component (e.g. processor, processing circuitry). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “accepting a selection of variable of interest” step there is no indication that the processor is more than a generic processor and the courts have previously decided that the "accepting a selection of variable of interest…” step is a well-understood, routine, conventional activity as in to data gathering (MPEP 2106.05(g)) The claim is not patent eligible.
Claim 1, for example, contains insignificant extra-solution activity (“accepting a selection of variable of interest, outputting information, indicating probabilities in table …”) such as data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claims 17, 18 is rejected in the same rationale as discussed above in Claim 1.
Claim 2 contains insignificant extra-solution activity (“output information to control display of a graph table …”) such as data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claim 5 contains insignificant field of use limitation (talking about the explanatory variables are designated by a node selection operation in the graph.) The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception. . 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 6 contains insignificant extra-solution activity (“accepting a designation of the number of the explanatory variables included in the combinations of the explanatory variables”) such as data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claims 7, 8, 9, 12 contain insignificant extra-solution activity (“output the combinations of the explanatory variables…”; “output information…”, “outputs second information indicating a relation between candidate values of the respective explanatory variables…”) such as data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claim 10 is dependent on claim 9 and further note accepting a designation of the predetermined number. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating accepting a designation of the predetermined number.
Claim 11 contains insignificant field of use limitation (talking about the first information is a value indicating a strength of a relation.) The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception.  2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 18 is rejected because it lacks the term “non-transitory” to specify the computer readable medium.
In a memo on January 26, 2010, Director Kappos stated that: 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover Only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paunonen et al. (2014/0336788) in view of Mochty et al. (EP 3 570 227 A1).
Regarding Claim 1, Paunonen et al. (2014/0336788) discloses an information processing apparatus comprising:
a control unit including processing circuitry configured to accept a designation of a variable of interest among multiple variables including plurality of variables with respect to data including values of the multiple variables (“variables related to the selected variable of interest”, abstract; “receiving...plurality of variables as variable of interest for real time analysis”, paragraphs [0016], [0022]; “plurality of variables of the collected process data”, paragraph [0017]), and outputs first information indicating a strength of a relation (“analyzing and display....relationships between said variables of interest and said at least one explanatory variable”, paragraph [0018]) between the variable of interest and combinations of explanatory variables including multiple explanatory variables among the multiple variables (“at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0017]).
As discussed above, Paunonen discloses plurality of variables but does not explicitly disclose three or more variables and two or more explanatory variables. However, Mochty discloses at least 5 variables of interest (108 of Figure 1A) and at least 4 explanatory variables (118 of Figure 1E).  Besides, since Paunonen discloses “plurality” of variables, that would suggest or overlap three or more variables.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided three or more variables and two or more explanatory variables in order to obtain desired number of data variables in the analysis and reach the desired result as taught by Mochty.
As regard to the newly added “the first information controls display on a display screen of a table indicating probabilities that the variable of interest has specified values for different values of a selected combination of explanatory variables”, Paunonen discloses that the histogram model provides a probability distribution of values of the output variable (variable of interest) (paragraph [0087] and Figure 5A).
Further, Paunonen shows the selected explanatory variables (in Table 4 on page 11) and that the first and additional explanatory variables have been selected (paragraph [0141]).  It also shows different values.
In Paragraph [0025] Paunonen discloses displaying on a graphical human machine interface relationships between said variable of interest and the at least one explanatory variable.  
In Paragraph [0026], Paunonen discloses displaying a presentation of said variable of interest in function of at least one explanatory variable.
As shown above, Paunonen teaches probabilities of variable of interests that have different value, and multiple selected combination of explanatory variables, and a relationships and presentation of the variables of interests and the plurality of explanatory variables.
As discussed above, Paunonen essentially discloses the claimed invention but does not explicitly disclose “wherein the first information controls display on a display screen of a table indicating” the relationships and presentation as discussed above.
However, Mochty et al. (EP 3 570 227 A1) discloses a first information controls display on a display screen (Figures 1A-1E) of a table indicating V2 as variable of interest (figures 1C-1E), and V4-V6 as explanatory variables (Col. 18, lines 15-35).  It also shows the regression graph (134) as the probabilities of those variables (Figure 1E).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a first information controls display on a display screen (Figures 1A-1E of Mochty) presenting a table indicating variables of interest for the explanatory variables in Paunonen in order to present the results in a desired pattern and uniform manner as taught by Mochty.
Claims 17 and 18 are rejected similarly as discussed above.
Regarding Claim 2, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit outputs a graph (figures 6F, 7A, 7B) in which variables are expressed as nodes (paragraphs [0105] to [(0109]) and correlations or cause-effect relations (“strong mutual correlation”, paragraph [0083], “correlation”, paragraph [0105]) between the variables are expressed as links (link or line between nodes, figs. 6F, 7A, 7B).
Regarding Claim 3, Paunonen discloses the information processing apparatus according to claim 2, wherein the variable of interest is designated by a node selection operation in the graph (“operator selecting a key variable”, abstract).
Regarding Claim 4, Paunonen discloses the information processing apparatus according to claim 2, wherein the control unit selects the explanatory variables from variables connected to the variable of interest by the links in the graph or from variables (“a hierarchical variable presentation having said variable of interest at root and said at least one explanatory variable at a branch”, paragraph [0027]) estimated to be a cause of the variable of interest or variables estimated not to be a result of the variable of interest among variables connected to the variable of interest by the links in the graph (“analyzing a predicted impact of said at least one explanatory variable and said variable of interest on each other using said hierarchical presentation or presentations of statistical models”, paragraph [0031])
Regarding Claim 5, Paunonen discloses the information processing apparatus according to claim 2, wherein the explanatory variables are designated by a node selection operation in the graph. “selecting...among said plurality of variables of the collected process data at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0017]; “selecting... among said plurality of variables of the operating data at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0024]; “selecting as a primary explanatory variable the one of said plurality of variables that best describes the variable of interest in terms of the statistical criterion”, paragraph [0043)).
Regarding Claim 6, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit accepts a designation of the number of the explanatory variables included in the combinations of the explanatory variables (“number of selected explanatory variables on the list”, paragraph [0080], fig. 3).
Regarding Claim 7, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit arranges and outputs the combinations of the explanatory variables in order based ona magnitude correlation of the first information related to the combinations of the explanatory variables (“... the strong mutual correlation between explanatory variables... only one of these variables with strong mutual correlation is selected, ... The variable selection by using relative entropy as a measure has the purpose is to select the most representative variables that explain the variation in the variable of interest...”, [0080]; “When the first explanatory variable has been selected, we can add more explanatory variables...important to take into account the variables that already have been selected. Also here, we will test all input variables and calculate the relative change in entropy”, paragraph [0141]. Noted that the later explanatory variables are selected after selecting first explanatory variable).
Regarding Claim 8, Paunonen discloses the information processing apparatus according to claim 7, wherein the control unit outputs the combinations of the explanatory variables and the first information related to the combinations in correlation with each other (“... evolves from the strong mutual correlation between explanatory variables. According to an exemplary embodiment of the invention, only one of these variables with strong mutual correlation is selected...”, “in variable selection a large correlation from inputs to output”, paragraph [0083]).
Regarding Claim 11, Paunonen discloses the information processing apparatus according to claim 7, wherein the first information is a value indicating a strength of a relation (“... the strong mutual correlation between explanatory variables... only one of these variables with strong mutual correlation is selected, ... The variable selection by using relative entropy as a measure has the purpose is to select the most representative variables that explain the variation in the variable of interest...”, [0080]); and the control unit outputs information indicating combinations of the explanatory variables, in which the first information is equal to or larger than or is equal to or smaller than a predetermined threshold value, among the combinations of the explanatory variables (“model affinity relative entropy is below threshold”, paragraph [0109]).
Regarding Claim 12, Paunonen discloses the information processing apparatus according to claim 1, wherein the control unit outputs second information indicating a relation between candidate values of the respective explanatory variables included in combinations of specific explanatory variables among the combinations of the explanatory variables and a candidate value of the variable of interest (“selecting... based on said variable specific hierarchical presentation of statistical models, among said plurality of variables of the operating data at least one explanatory variable which has the largest impact on said variable of interest in terms of said statistical criterion”, paragraph [0024]; “selecting an explanatory variable that, together with already selected explanatory variable or variables... best describe the selected process output variable in terms of said statistical criterion of the variable of interest”, paragraph [0038]; “...multi-dimensional histogram model may provide a probability distribution of values of the output variable (the variable of interest) for any input variable...”, paragraph [0087)).
Regarding Claim 13, Paunonen discloses the information processing apparatus according to claim 12, wherein the second information is a conditional probability table, a joint probability table, a cross-tabulation table, or a multiple regression equation (“normalized probability”, paragraph [0059]; “probability distribution”, paragraph [0168]).
Regarding Claim 15, Paunonen discloses the information processing apparatus according to claim 14, wherein the third information is a statistic indicating a correlation or cause-effect relation (“statistical criterion is entropy”, paragraph [0047]; “...with an entropy based statistical selection method...”, paragraph [0079]).
Regarding Claim 16, Paunonen discloses the information processing apparatus according to claim 1, wherein the first information is a value calculated based on entropy, an amount of mutual information, a correlation coefficient, a partial correlation coefficient, a p value of a test, other statistical measures of independence or conditional independence, or a combination thereof (“... the strong mutual correlation between explanatory variables... only one of these variables with strong mutual correlation is selected, ... The variable selection by using relative entropy as a measure has the purpose is to select the most representative variables that explain the variation in the variable of interest...”, [0080)).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paunonen et al. (2014/0336788) in view of Mochty et al. (EP 3 570 227 A1), further in view of Yano (2013/0297549).
Regarding Claim 9, Paunonen essentially discloses the explanatory variables (“combination of variables”, paragraph [0076]) but does not explicitly disclose the information processing apparatus according to claim 7, wherein the control unit outputs information indicating a predetermined number of combinations of explanatory variables selected based on the first information, among the combinations of the explanatory variables.
However, Yano (2013/0297549) discloses the control unit outputs information indicating a predetermined number of combinations of explanatory variables selected based on the first information, among the combinations of the explanatory variables (“there is a combination of explanatory variables for which absolute value of their correlation coefficients is not smaller than the predetermined value...”, paragraph [0168]. Noted that the correlation coefficient determines the number of combinations of explanatory variables).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided combinations of the explanatory variables based on the correlation in order to provide new explanatory variables with strong multicollinearity serves to lessen the multicollinearity as taught by Yano.
Regarding Claim 10, Pounonen in view of Mochty further in view of Yano discloses the information processing apparatus according to claim 9, wherein the control unit accepts a designation of the predetermined number (“there is a combination of explanatory variables for which absolute value of their correlation coefficients is not smaller than the predetermined value...”, paragraph [0168] of Yano).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paunonen et al. (2014/0336788) in view of Mochty et al. (EP 3 570 227 A1), further in view of Coogan-Pushner (2018/0158158).
Regarding Claim 14, as discussed above, Paunonen essentially discloses the claimed invention but does not explicitly disclose the information processing apparatus according to claim 2, wherein in the graph, third information that is an index of a relation between two variables is displayed in correlation with the links.
However, Coogan-Pushner (2018/0158158) discloses third information that is an index of a relation between two variables is displayed in correlation with the links (“technical effects and benefits also include the use of rules based machine learning to generate the index(es) based on the variables in the MSX database. The model can be built based on correlations and other dependencies found in historical data in order to predict a chance of a material financial event based on the current variables”, paragraph [0172]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an index of a relation between variable in Paunonen in order to obtain the technical effects and benefits in machine learning and prediction analysis as taught by Coogan-Pushner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	


/WILSON LEE/Primary Examiner, Art Unit 2152